Citation Nr: 1026407	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for psychiatric 
disorders, to include posttraumatic stress disorder (PTSD) due to 
personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1979 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) 
initially on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  

The Veteran testified before the undersigned Acting Veterans Law 
Judge during a March 2010 videoconference hearing; a copy of the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks to reopen his previously denied claim for 
service connection for psychiatric disorder, to include PTSD due 
to sexual assault.  Prior to determining whether to reopen the 
claim, the Board finds that additional development is needed. 

During the March 2010 videoconference hearing, the Veteran 
testified that he was receiving Social Security Administration 
(SSA) disability benefits for his psychiatric disorders.  The 
claims file contains records received from the SSA in 1998; 
however, it is unclear whether the Veteran was re-evaluated by 
SSA after 1998.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on 
notice of the possible existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the appeal.  
Thus, the Board finds that the VA should obtain and associate 
with the claims file copies of any SSA disability determination 
and all medical records underlying any determination made by SSA 
after 1998, if any, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

During his testimony, the claimant also indicated that, beginning 
in 2005, he has received treatment from a private psychologist, 
Dr. T. W. McD, and the Integrated Life Center, in addition, to 
receiving treatment through the Pittsburgh VA Medical Center 
(VAMC), primarily the Highland Drive location.  On remand, VA 
should attempt to obtain outstanding records from these 
healthcare providers pursuant to 38 C.F.R. § 3.159 (2009).
 
Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any 
determination(s) and all medical records 
underlying any such determination(s) 
submitted or obtained in support of any claim 
for SSA disability benefits on behalf of the 
Veteran, to include a re-evaluations.  All 
records/responses received should be 
associated with the claims file.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Pittsburgh VAMC, particularly from 
the Highland Drive location, since March 31, 
2006.  All records and/or responses received 
should be associated with the claims file.

3.  Send a letter to the Veteran and his 
representative and ask that he identify all 
non-VA healthcare providers that have treated 
him for any psychiatric disorder, since 
February 2005 and to provide sufficient 
information, and if necessary, authorization 
to enable VA to obtain any additional 
evidence pertinent to the claim on appeal.  
Obtain records from each healthcare provider 
he identifies that might still have available 
records, if not already in the record.  In 
particular, ask the Veteran to sign an 
authorization for release of medical records 
from his private psychologist, Dr. T. W. 
McDonald, and the Integrated Life 
Center.  If records are unavailable, please 
have the provider so indicate.

4.  If the Veteran responds, assist him in 
obtaining any additional evidence identified 
by following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records/responses 
received should be associated with the claims 
file.  If any records sought are not 
obtained, VA should notify him and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


